Citation Nr: 1042678	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to July 1988.  

This appeal arises from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the claims folder the Board has concluded the 
June 2006 statement of the VA clinical psychologist, Dr. B., is 
an informal claim for an increased rating for his service-
connected PTSD.  As the statement indicates the Veteran's 
psychological and emotional maladjustment is a direct 
manifestation of his chronic PTSD and the Veteran is unable to 
maintain any level of substantial or gainful employment, the 
statement meets the criteria to be considered an informal claim 
for increase.  38 C.F.R. § 3.155 (2010).  

The issue of a higher rating for PTSD is inextricably intertwined 
with the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU) and must be adjudicated prior to addressing the BVA 
addressing the issue of TDIU.  

The RO in their June 2006 rating decision noted the combined 
rating of the Veteran's service connected disabilities did not 
meet the schedular criteria for a total rating.  When the Veteran 
has more than one service-connected disability at least one 
disability must be rated at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  

If the claims for an increased rating for PTSD and TDIU continue 
to be denied, the claim for TDIU should be submitted to the 
Director, Compensation and Pension Service, for extraschedular 
consideration of TDIU.  38 C.F.R. § 4.16 (b)(2010). 

Accordingly, the case is REMANDED for the following actions:

1.	Adjudicate the claim for an increased 
rating for PTSD.  If the claim for an 
increased rating is denied, the Veteran 
and his representative should be provided 
with notice of the adverse determination 
and given an opportunity to request 
appellate review.  

2.	Readjudicate the claim for TDIU.  If TDIU 
is denied on the basis that the schedular 
requirements have not been met, the claim 
for TDIU should be submitted to the 
Director, Compensation and Pension 
Service for extraschedular consideration.  

3.	If the benefit sought on appeal remains 
denied, or if a notice of disagreement is 
received regarding any other issue, the 
Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


